—Appeal from a judgment of Supreme Court, Monroe County (Stander, J.), entered November 19, 2001, which, awarded plaintiff approximately $15.2 million in damages, including prejudgment interest, upon an order granting plaintiff’s motion for partial summary judgment.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed with costs for reasons stated in decision at Supreme Court, Monroe County, Stander, J. Present — Wisner, J.P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.